 1

 2

 3

 4

 5

 6

 7

 8                                    IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            Case No. 2:15-mc-00037-WBS-KJN
11                  Plaintiff,                            ORDER TERMINATING WRIT OF
                                                          CONTINUING GARNISHMENT
12                               v.                       (RETIREMENT ACCOUNT)
13   ROBERT L. CARR AND THERESA A.                        Criminal Case No. 2:09-cr-00170-GEB
     CARR,
14
              Defendants and Judgment Debtors.
15   PIPE TRADES DISTRICT COUNCIL NO. 36
     PENSION TRUST FUND,
16
                    Garnishee.
17

18             The Court, having reviewed the court files and the United States’ Request to Terminate Writ of
19 Continuing Garnishment (Retirement Account), and finding good cause therefrom, hereby GRANTS the

20 Request. Accordingly, it is ORDERED that:

21         1. The Writ of Garnishment previously issued on September 18, 2013 against Robert L. Carr and
22             Theresa A. Carr (ECF No. 11) is hereby TERMINATED pursuant to 28 U.S.C. §
23             3205(c)(10)(C); and
24         2. The Clerk of the Court is ordered to CLOSE this garnishment action.
25 Dated: January 15, 2020

26
27

28   carr.37




30
